Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowability Notice
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 claims, in part:
“wherein the first communication device includes a switching unit that switches a voltage applied to the second communication device through the connection line in response to a pairing start signal that is a pulse signal having a predetermined length of a high level duration, wherein the switching unit comprises a switch disposed on the connection line and configured to switch the connection line between a conducting state and a non-conducting state, the switch being in the conducting state while the pairing start signal is at a low level and being in the non-conducting state while the pairing start signal is at the high level, the second communication device includes a specifying unit that specifies the voltage applied from the first communication device through the connection line, wherein the specifying unit is configured to:
detect the voltage;
compare the detected voltage with a predetermined threshold voltage;
when the detected voltage reaches the threshold voltage or higher, output a
voltage drop detection signal at a low level indicating that the voltage is not
falling; and


the first communication device and the second communication device perform a pairing process based on a state switched by the switching unit and a state specified by the specifying unit,
wherein:
(a) the first communication device starts the pairing process in response to a
falling of the pairing start signal at a first time, and the second communication device starts the pairing process in response to a falling of the voltage drop detection signal at a second time different from the first time, or
(b) the first communication device starts the pairing process in response to a
rising of the pairing start signal at a first time, and the second communication device starts the pairing process in response to a rising of the voltage drop detection signal at a second time different from the first time.”
	As search for welding controller embodiments using the assigned CPC and keywords “communication device switching pairing switch non-conducting line state low level signal voltage falling drop (conjoined with the operator ‘with’)” did not yield references meeting the claimed invention. 
	Furthermore, see the applicant’s arguments raised on the response provided on 10/14/2021.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683